                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CARLTON SMITH,

      Plaintiff,                                    Case No. 17-cv-12499
                                                    Hon. Matthew F. Leitman
v.

NATIONWIDE COLLECTION
AGENCIES, INC. D/B/A MONEY
RECOVERY NATIONWIDE,

     Defendant.
__________________________________________________________________/

              ORDER DENYING PLAINTIFF’S MOTION FOR
               PARTIAL SUMMARY JUDGMENT (ECF #14)

      In this action, Plaintiff Carlton Smith alleges that Defendant Nationwide

Collection Agencies, Inc., violated a provision of the Fair Debt Collection Practices

Act (FDCPA), 15 U.S.C. §1692e(8) (“Section 1692e(8)”), when Nationwide failed

to inform certain credit reporting agencies that he (Smith) disputed certain accounts.

(Compl., ECF #1.) Smith has now moved for partial summary judgment. (ECF #14.)

For the reasons explained below, the motion is DENIED.1




1
 The Court concludes that it may decide this motion without a hearing. See Local
Rule 7.1(f)(2).

                                          1
      Section 1692e(8) provides that a debt collector violates the FDCPA by

“[c]ommunicating or threatening to communicate to any person credit information

which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed.” Smith contends that he is entitled to

partial judgment as a matter of law on his claim under Section 1692e(8) because he

“mailed [a] dispute letter to [Nationwide]” in April of 2017, reviewed his credit files

from certain credit reporting agencies later that year, and “discovered that

[Nationwide] failed to report all of the disputed accounts as disputed.” (Motion, ECF

#14 at Pg. ID 60.) Smith is not entitled to partial summary judgment on that basis.

      Because Smith bears the burden of persuasion on his claim under Section

1692e(8) at trial, his “initial summary judgment burden is higher in that [he] must

show that the record contains evidence satisfying the burden of persuasion and that

the evidence is so powerful that no reasonable jury would be free to disbelieve it.”

Surles v. Andison, 678 F.3d 452, 455-56 (6th Cir. 2012) (quotation omitted). Smith

has not carried his burden. While Smith alleges that he sent the dispute letter to

Nationwide, he has not submitted any evidence that he actually did so. He attaches

the purported dispute letter to his motion (ECF #14-2), but he has not submitted an

affidavit stating that he (or anyone else) actually sent the letter to Nationwide.




                                           2
      Even if Smith had carried his initial burden, he still would not be entitled to

partial summary judgment because Nationwide has submitted sufficient evidence to

preclude entry of judgment as a matter of law in Smith’s favor. For instance,

Nationwide has submitted evidence that the address listed on the purported dispute

letter is inaccurate. (See ECF #17-1 at ¶1, Pg. ID 92.) Nationwide has also submitted

evidence that would be sufficient to support a bona fide error defense available under

15 U.S.C. §1692k(c). (See ECF #17-1.)

      On this record, the Court cannot say that Smith is entitled to partial judgment

as a matter of law on his claim under Section 1692e(8). Accordingly, Smith’s

motion for partial summary judgment is DENIED.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: December 10, 2018



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 10, 2018, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          3
